Lyle Brown, Justice, concurring. I concur with the result of the majority; however, I think important facts were omitted that are vital to an understanding of the case. The claimant suffered a compensable injury on November 4, 1964. The injury occurred when the construction crane the appellant was operating’ came in contact with a power line and he sustained electrical shock and burns. The claimant worked as ah oiler and operator for a year and three days. His duties included driving a crane, greasing, and lociking after an air compressor, although most of his experience was as an oiler, rather than as an oiler and operator, the latter being a higher paying job. Oiling consists of operating a grease gun, checking the oil, keeping the machinery clean, and keeping fuel in it. The testimony as to claimant’s incapacity is derived from the claimant and two co-workers. In substance it established the following. As a result of the loss of the big toe and the toe next to it, claimant could no longer walk properly. He sustained a fracture of the back that further impaired his mobility. Finally, his nerves no longer can handle the pressures of more demanding jobs such as operator, thereby reducing’ his ability to move up to a higher paying position. As far as the physical work involved in oiling is concerned, it is generally not considered strenuous. However, it requires a great amount of climbing and contortions in order to reach all parts of the machine. Since the injury the claimant has been unable to perform his tasks without the aid of his fellow workers. The grease used comes in five-gallon cans which he is unable to carry. The operators bring it and set it on the machine for him. He has to keep treads cleared of mud. Most oilers have to shovel it, but because of his back injury he cannot. He uses a hoe and must go down the tracks and push the mud off. When the tracks get real muddy some of his co-workers help clean. Before the accident claimant could climb up the boom, and would grease all the jibs and gantries. The company does not permit him to do that now. The operator does the climbing although it is an oiler’s responsibility. The claimant concluded, “And if I didn’t have help, I couldn’t make it there. Because I couldn’t do what they ask the man.” On claimant’s first job, after recovering from the injury, he went back to work; “he [foreman] found out that I couldn’t do the work and I stayed there two months or something near two months and he laid me off. Because I couldn’t keep the track rig clean and go up on the gantry and grease it. I happened to catch . . . an operator out of El Dorado, Kansas, and he didn’t want to help do anything but his job and, therefore, I didn’t make it.” The claimant testified he gets a job by going over to the union hall and the business agent sends him out to a job. “Whether I get the job depends on whether or not I can handle it.” Under Ark. Stat. Ann. § 81-1302(e) (Repl. 1960), “ ‘Disability’ means incapacity because of injury to earn, in the same or any other employment, the wages which the employee was receiving at the time of the injury.” (Emphasis supplied.) It is admitted that the claimant is earning more than he was when he was injured. Whether that prevents recovery for wage-loss, as distinguished from the medical disability, must be decided. Three terms used in the statute must be understood. Those terms are incapacity, earn, and wages. Wages is defined by statute. Ark. Stat, Ann. § 81-1302 (h) (Repl. 1960). Webster’s Second Unabridged Dictionary defines incapacity as ‘ ‘ Quality or state of being incapable; lack of physical or intellectual power . . . it defines earn as “To merit or deserve, as by labor or service. . Compensation is paid to those suffering a com-pensable disability. In order to give the term disability substance and meaning it is keyed to the capacity to earn wage®. Larson, Workmen’s Compensation Law, 57.22 and 57.34 discusses the problem similar to the case at bar. “If the employee, as often happens, returns to his former work for the same employer after his injury, or is offered it, at a wage at least as high as before, there is a strong presumption against loss of earning capacity. . . . Wages paid an injured employee out of sympathy, or in consideration of his long service with the employer, clearly do not reflect his actual earning capacity, and, for purposes of determining permanent disability are to be discounted accordingly. The same is true if the injured man’s friends help him to hold his job by doing much of his work for him, or if he manages to continue only by delegating his more onerous tasks to a helper.” The testimony of the medical and lay witnesses substantiates the fact that he is partially incapacitated. That alone does not necessarily affect his ability to earn; however, the additional testimony to the effect that the claimant can only hold his current position if his fellow employees do some of his more onerous tasks indicates that he is not earning his wages within the meaning of the statute. “The ultimate objective of the disability test is, by discounting these variables, to determine the wage that would have been paid in the open labor market under normal employment conditions to claimant as injured, taking wage levels, hours of work, and claimant’s age and state- of training as of exactly the same period}used for calculating actual wages earned before the injury. Only by the elimination of all variables except the injury itself can a reasonably accurate estimate be made of the impairment of earning capacity to be attributed to that injury.” Larson, Workmen’s Compensation Law, % 57.21. The Commission here found that the anatomical loss was from 15 to 18 per cent “and that by combining-claimant’s anatomical impairment and his probable loss in wage earning capacity, his permanent partial .disability to the body as a whole is 30- per cent.” (Emphasis supplied.) In construing the statute liberally in favor of the claimant it is reasonable to assume that the legislature intended the word “earn” in its usual sense otherwise the word ‘ ‘ receive ’ ’ could have been used and would have removed any ambiguity. I also agree that the claimant is entitled to recover now for future loss of probable earnings based on the incapacity suffered. The reason is that a period of employment representative of future capacity to earn is generally unascertainable. Conversely, the claimant cannot wait out the remainder of his life to see what his wage loss ultimately may be. “The only possible solution is to make the best possible estimate of future impairment of earnings, on the strength not only of actual post-injury earnings but of any other available clues.” Larson, Workmen’s Compensation Law, % 57.21. This I think is exactly what the Commission has done. FoglemaN, J., joins in the concurrence.